Citation Nr: 0810643	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to May 1967 
and from November 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, wherein the RO, in part, denied service 
connection for degenerative joint disease of the right and 
left knees.  The veteran timely appealed the RO's April 2003 
rating action to the Board.  Jurisdiction of the claims file 
currently resides with the Phoenix, Arizona RO. 

A videoconference hearing before the undersigned was held in 
January 2008.  A copy of the hearing transcript has been 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a left knee disorder that is 
the result of an injury during service in 1966.  (See, 
Transcript (T.) at page (pg.) 4).  He specifically maintains 
that he did not injure his right knee during service, but 
that his current right knee disorder is secondary to his left 
knee.  (See, T. at pg. 7).

Service medical records show that in mid-February 1966, the 
veteran twisted his left knee skiing.  At that time, a 
physical evaluation of the left knee was positive for pain on 
the medial side and on complete extension and lateral 
rotation to the front.  X-rays of the left knee were negative 
for any evidence of fractures.  An impression of mild medial 
collateral ligament strain was recorded.  The veteran was 
instructed to wear an Ace wrap, and apply ice within 24 hours 
and heat thereafter.  The remainder of the service medical 
records, to include April 1967 and December 1971 service 
separation examination reports, are devoid of any subjective 
complaints or objective clinical findings referable to any 
left or right knee pathology.  On Reports of Medical History, 
dated in April 1967 and December 1971, the veteran denied 
having a "trick" or locked knee.  

Post-service VA and private treatment reports reflect the 
veteran has been diagnosed as having degenerative joint 
disease of the right and left knees.  (See, VA orthopedic 
examination report, dated in November 2002.)  After a 
physical evaluation of the appellant's knees in November 
2002, the VA examiner concluded that the veteran had, "right 
knee strain, based on basic biomechanical principles it is 
secondary to favoring the left knee."  The VA examiner did 
not provide an opinion as to the etiology of any left knee 
disorder.  (see, November 2002 VA orthopedic examination 
report).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, because the veteran has reported a continuity 
of symptomatology of left knee pathology since his initial 
period of military service, and there is medical evidence of 
an in-service left knee injury, and the veteran has a current 
diagnosis of degenerative joint disease of the left knee, a 
VA examination is needed to obtain a competent medical 
opinion as to whether any current left knee disorder is 
related to an event or incident during the appellant's 
military service.

As the veteran testified that his right knee disorder is 
secondary to his left knee, and a VA examiner concluded that 
"right knee strain, based on basic biomechanical principles 
it is secondary to favoring the left knee," appellate review 
of the claim for service connection for right knee disability 
is deferred pending the development set forth in the remand 
below.

Other Considerations

During a January 2008 hearing before the undersigned, the 
veteran testified that he had most recently sought treatment 
for his left knee at the Northwest VA Health Care Clinic in 
Sun City, Arizona.  (See, T. at pg. 6).  While treatment 
records from VA Medical Centers (VAMCs) in Phoenix, Arizona 
and Seattle, Washington (i.e., Vista Puget Sound), dating 
from June 2002 to August 2004, are contained in the claims 
file, records from Northwest VA Health Care Clinic in Sun 
City, Arizona are absent.  VA has constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is necessary.  Id.

The veteran also testified that in 1973, he had sought 
treatment for his left knee at Evergreen Hospital, Kirkland, 
Washington.  He stated that he could not remember if he had 
tried to obtain medical records from the aforementioned 
private hospital.  (See, T. at pages 5 and 13).  Records of 
this treatment are not part of the claims file.  VA has a 
duty to obtain records of relevant treatment reported by 
private medical professionals.  Massey v. Brown, 7 Vet App 
204 (1994). 

Finally, in an April 2006 letter, the Arizona Department of 
Economic Security, a program administered by the Social 
Security Administration (SSA), requested that VA release all 
medical information pertaining to the appellant.  Thus, it 
appears that the veteran might be in receipt of SSA 
disability benefits.  A copy of any SSA decision and medical 
records, private or VA, that served as a basis for such an 
SSA decision have not been obtained.  VA has a duty to obtain 
these records.  38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of 
the veteran from Northwest VA Health 
Care Clinic,10147 Grand Avenue, Suite 
C1, Sun City, Arizona 85351.  If these 
records can not be obtained, 
documentation stating this fact must be 
associated with the claims file. 

2.  Obtain all records pertaining to 
the veteran from Evergreen Hospital, 
Kirkland, Washington, dated in 1973.  
If these records can not be obtained, 
documentation stating this fact must be 
associated with the claims file.

3.  Obtain from the Social Security 
Administration any decisions on 
disability claims by the veteran and 
the medical records relied upon in 
those decisions.

4  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and likely etiology of any 
current left knee disorder found on 
examination.  The examiner must review 
the claims file and note such review in 
the examination report or in an 
addendum.

The examiner must answer the following 
general question:  is it at least as 
likely as not (50 percent probability 
or more) that any left knee disorder 
diagnosed began in service, is the 
result of an incident or disease in 
service, or had its onset within the 
first post-service year?  

In formulating the above-requested 
opinion, the examiner is referred to 
service medical records, dated in mid-
February 1966, pertaining to treatment 
received for left knee mild medial 
collateral l ligament strain.  (See, 
February 1966 service medical reports). 

5.  Then, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however, takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2007). 

	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

